[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO STRIKE CROSS-CLAIM CT Page 5903
This is a fall-down accident arising in a shopping center brought against the landowners, lessees, and repair contractor. The defendant landowners filed answers and an amended cross-complaint against the DCM Construction Co., the contractor, seeking indemnification. Our Appellate Court in Atkinson v. Berloni, 23 Conn. App. 325 (1990) has held that in order to maintain an action for indemnification, there must exist an independent legal relationship between the parties.
Defendants in their cross-complaint have failed to allege any special or legal relationship between the parties.
In addition, DCM is a named party in this action, and any damages awarded to the plaintiff will be apportioned in accordance with applicable statutes.
Motion to Strike cross-complaint granted.
Wagner, J.